Citation Nr: 0732562	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-25 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the veteran's claims.  
Such development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2007), are met.  The specific bases for 
remand are set forth below.  

The veteran presented testimony in support of his claims in 
August 2007.  During the hearing, he indicated that 
approximately every three months, he receives treatment for 
his headaches at the VA Medical Center (VAMC) in Orlando, 
Florida, and that he has had to seek emergency treatment for 
migraines at non-VA facilities.  The veteran also testified 
that he submitted a claim for benefits with the Social 
Security Administration (SSA) that was denied after going 
through the appeals process.  See August 2007 transcript.  

The most recent treatment records from the Orlando VAMC that 
have been associated with the claims folder are dated 
December 2005.  In light of the veteran's testimony, the RO 
should obtain treatment records from this facility since that 
date.  The RO should also ask the veteran to identify all 
non-VA facilities from which he has received emergency 
treatment and should obtain the veteran's authorization and 
consent for the release of records from the identified 
facilities.  In addition, although the veteran's claim for 
SSA benefits was denied, the RO should also request medical 
records obtained by SSA pertaining to the claim for 
disability benefits and associate those records with the 
claims folder before a decision is rendered on the veteran's 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous neurological disorders examination in June 
2004.  This examination is now over three years old.  When a 
veteran claims that his condition is worse than when 
originally rated and the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light 
of the foregoing, fundamental fairness warrants a more 
contemporaneous VA C&P examination for the purpose of 
ascertaining the current severity of the veteran's service-
connected headaches.  The veteran is hereby notified that it 
is his responsibility to report for any scheduled examination 
and to cooperate in the development of the case.  The 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. 
§§ 3.158 and 3.655 (2007).

In light of the fact that the veteran's claim for increased 
rating is being remanded for additional development and may 
have a material effect on the claim for TDIU, due process 
requires the RO to evaluate the increased rating claim before 
reconsidering the matter of entitlement to a TDIU.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the Orlando, Florida, VAMC 
since December 2005.  

2.  Request the veteran to identify all 
non-VA facilities from which he has 
received emergency treatment for 
migraines, as well as his authorization 
and consent for the release of records 
from the identified facilities.  Obtain 
the records if authorization is given.

3.  Request medical records obtained by 
SSA pertaining to the veteran's claim for 
disability benefits.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

4.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
headaches.  The claims folder should be 
available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is also asked to comment on 
whether the veteran's service-connected 
disability interferes with his 
employment.

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims remaining on 
appeal, including reconsideration of the 
matter of a TDIU.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



